Citation Nr: 0701931	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  95-43 357	)	DATE
	)
	)

		On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness secondary to 
service in the Persian Gulf War.

3.  Entitlement to service connection for residuals, 
hysterectomy, to include as due to an undiagnosed illness 
secondary to service in the Persian Gulf War.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. T. Snyder

INTRODUCTION

In so far as the record currently reflects, the veteran had 
verified active duty for training from November 1979 to April 
1980, and apparently had active service from December 1990 to 
September 1991.  She had verified service in Southwest Asia 
from January 4, 1991 to August 13, 1991, and was discharged 
on September 19, 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of August 1994 and 
September 1997 of the Winston-Salem, North Carolina Regional 
Office (RO) of the Department of Veterans Affairs (VA).

This case has been before the Board on two prior occasions.  
In September 2000, the Board adjudicated issues which are no 
longer before the Board and remanded the case to the RO to 
develop for records of the veteran's various tours of Active 
Duty for Training (ACDUTRA) and Inactive Duty for Training 
(INACDUTRA).  The RO made inquiries for those records and 
returned the case to the Board for further appellate review.  
In March 2004, the Board again remanded the case to the RO 
due to non-compliance with the 2000 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO has again returned the 
case to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection may be established for disability 
resulting from injury or disease incurred in service.  Active 
military service includes active duty, any period of ACDUTRA 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 1106 (West 2002); 
38 C.F.R. § 3.6(a) (2006).  Service connection on a 
presumptive basis is not available where the only service 
performed is ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 
Vet. App. at 476-78.

It is most regrettable that the Board again deems it 
necessary to remand this case, but the Board discerns no firm 
basis at this point for finding that all possible avenues of 
obtaining the veteran's personnel records have been 
exhausted.  The Board notes the National Personnel Records 
Center's (NPRC) March 2005 reply that no records related to 
the veteran were on file.  The Board also notes the RO's 
inquiry to the Adjutant General, State of North Carolina.  
The claims file, however, reflects no record of the veteran 
having been a member of the North Carolina Army National 
Guard.  As noted above, the available records reflect that 
the veteran is or was a member of the U.S. Army Reserve.

Most significantly, however, is that the Board notes that the 
veteran's service medical records associated with the claims 
file were not obtained from the NPRC but the veteran's last 
Army reserve unit of record.  In light of the fact that the 
reserve unit provided what appears to be all of the veteran's 
service medical records, the Board finds that the unit should 
be asked to provide any and all personnel records related to 
the veteran that it may have, so that the veteran's periods 
of ACDUTRA and INACDUTRA can be correlated with the 
conditions documented in the service medical records.

In this regard, the veteran's March 1980 Report of Medical 
History for Release from Active Duty reflects that she noted 
a history of frequent or severe headaches.  The March 1980 
Report of Physical Examination reflects no notation of any 
abnormalities in the neurological area.  In March 1988 she 
denied frequent headaches.  In April 1991 the veteran denied 
having frequent or severe headaches in the Report of Medical 
History.  The veteran received a Southwest Asia examination 
in December 1992 and a VA examination in May 1994.  The 1992 
examination revealed no complaints of headaches.  The 1994 
neurological examination report reflects that the veteran 
related that she had experienced headaches during the prior 
three years.  The examiner rendered a diagnosis of headaches, 
no neurological sequelae.  The examiner made no comment or 
opinion as to any relationship between the veteran's 
headaches and her active service in the Persian Gulf Theater, 
and the RO did not request one.  An October 1995 outpatient 
record noted the veteran reporting a history of migraines as 
a teenager.  The treatment records associated with the claims 
file reflect that the veteran is now diagnosed with migraine 
headaches.

The veteran's September 1979 Report of Medical History for 
entry into the Army Reserve reflects that she noted that she 
had undergone a procedure in 1973 to correct her womb and 
that she had a full-term pregnancy in 1976 and 1978.  At that 
time she reported she was on iron pills.  On the March 1988 
service examination she noted irregular menses.  A July 1991 
service medical record noted the veteran had been taking iron 
supplements for two years due to anemia.  The veteran also 
complained of heavy periods.  In June 1995 it was noted she 
had fibroids which were diagnosed one year previously.  
Diagnosis at that time was leiomyomata uteri/anemia.  In 
December 1995 she underwent a hysterectomy.  

The Board finds that a VA examination is necessary to 
determine the date of onset and etiology for the claimed 
headache disorder and uterine fibroids status post 
hysterectomy.

The earliest indication of left shoulder complaints is the 
veteran's March 1988 reserve periodic physical examination.  
Her medical history noted pain, swelling, and limitation of 
motion of the left shoulder of one-year's duration.  The 
March 1988 examination report assessed the upper extremities 
as normal.  The service medical records reflect a notation of 
complaints of left shoulder pain in September 1990 of 3 weeks 
duration.  Assessment was subscapularis spasm.  An April 1991 
examination for Redeployment fitness reflects no notation 
related to the left shoulder.  Reserve records note 
complaints in September 1993 and June 1996.  Eventually, she 
was placed on permanent profile due to her left shoulder.  
Presently, there is no verification of ACDUTRA or INACDUTRA 
during any of the time periods in which she complained of 
left shoulder problems.  Thus, an examination should be 
scheduled only if pertinent evidence is received verifying 
pertinent periods of ACDUTRA or INACDUTRA.


Ongoing medical records regarding treatment for all 
conditions on appeal should also be obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should again contact the 
Commander, 1205th Transportation Railway 
Operating Battalion, C Section, Military 
Ocean Terminal-Sunnypoint, Southport, 
North Carolina and inquire specifically as 
to whether the unit possesses the 
veteran's Personnel Records or copies 
thereof.  The inquiry should advise the 
unit that VA seeks records of the 
veteran's tours of ACDUTRA and INACDUTRA 
and copies of Orders which ordered her to 
perform them.

2.  With regard to the left shoulder 
claim, the RO should review any records 
obtained to determine whether there is 
sufficient verification of ACDUTRA or 
INACDUTRA periods to warrant an 
appropriate examination and nexus opinion 
with regard to the etiology of a left 
shoulder condition.  If so, the RO should 
arrange the examination, and request an 
appropriate nexus opinion.

3.  After the above is complete, 
regardless of whether any personnel 
records are obtained, the RO shall arrange 
for VA neurological and gynecological 
examination by appropriate physicians to 
determine whether there is any 
relationship between the veteran's 
headaches and hysterectomy and her service 
in 1979-1980 or her service in the Persian 
Gulf theater.  The claims file must be 
provided to and reviewed by the examiners 
in conjunction with the examinations.

(a)  Following review of the claims 
file and examination of the veteran, 
the neurological examiner should 
indicate:
(1) Whether the veteran's headache 
disorder existed prior to her active 
duty periods of service; (2) if so, was 
it aggravated (worsened beyond the 
normal progress of the disorder) by her 
active duty service from 1979 to 1980, 
or December 1990 to September 1991; (3) 
if the disorder did not preexist 
service, the examiner should render an 
opinion as to whether it is at least as 
likely as not (probability of at least 
50 percent) that her currently 
diagnosed migraine headache disorder is 
related to either period of active 
duty.  Any opinion should be fully 
explained and the rationale provided.

(b)  Following review of the claims 
file and examination of the veteran, 
the gynecological examiner should 
indicate: (1) Whether the veteran's 
gynecological disorder which ultimately 
led to her hysterectomy existed prior 
to either period of service; (2) if so, 
was it aggravated (worsened beyond the 
normal progress of the disorder) by 
either period of service; (3) if the 
disorder did not preexist service, the 
examiner should render an opinion as to 
whether it is more likely, less likely, 
or as likely as not (probability of at 
least 50 percent) that the disorder 
leading to the hysterectomy is related 
to either period of service.  Any 
opinion should be fully explained and 
the rationale provided.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefits sought on appeal remain 
denied, the veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


